 


109 HCON 257 IH: Expressing the sense of the Congress with regard to a moratorium on the payment of principal or interest on certain mortgage loans, small business loans, and consumer loans for residents of a Federal disaster area.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 257 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Renzi (for himself and Mr. Matheson) submitted the following concurrent resolution; which was referred to the Committee on Financial Services
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with regard to a moratorium on the payment of principal or interest on certain mortgage loans, small business loans, and consumer loans for residents of a Federal disaster area. 
  
Whereas every American heart goes out to the people hurt or displaced by Hurricane Katrina and Hurricane Rita and their aftermath—collectively one of the worst natural disasters ever experienced by the United States of America; 
Whereas the suffering of the people caught by Hurricane Katrina or Hurricane Rita will continue, at the very least, for the next few months; 
Whereas our financial institutions have done and are doing an excellent job of dealing with many of the dislocations caused by Hurricane Katrina and Hurricane Rita; 
Whereas a suspension of mortgage loan, small business loan, and consumer loan payments in the affected areas, for those who are not in a position to pay, would be both a tremendous help and a humanitarian gesture to aid those afflicted; and 
Whereas the Congress of the United States wants to do everything humanly possible to assist in aiding those in need and returning matters to normalcy: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a voluntary moratorium on the payment of both principal and interest, by those who are not in a position to pay, on mortgage loans, small business loans, and consumer loans should be recognized by creditors, to the extent permitted by law including regulations, for a 90-day period beginning on August 28, 2005, with respect to borrowers who as of such date resided in, or whose businesses were located within, an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, determined, on or after August 28, 2005, that a major disaster exists; 
(2)creditors should take into account the effect of this dislocation and, to the extent permitted by law including regulations, provide flexibility to affected consumers when considering applications for new loans and credit accounts from consumers who resided in the devastated communities on August 28, 2005; 
(3)Federal financial institution regulatory agencies should— 
(A)provide written guidance for financial institutions in implementing a voluntary moratorium described in paragraph (1), and any other permissible forbearance, to ensure that such financial institutions are not negatively impacted by acting in accordance with the intention of the Congress; and 
(B)take this forbearance policy into consideration as they examine or audit the financial status of regulated financial institutions; and 
(4)creditors should refrain from negative reporting with respect to any such loans to any consumer reporting agency during this period.  
 
